                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

LISA VAUGHN                                                                         PLAINTIFF

v.                                     Civil No. 4:19-cv-04045

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION

                                                ORDER

        Plaintiff has submitted a Complaint for filing in this District, together with a request for leave

to proceed in forma pauperis. After review, it is found that Plaintiff is unable to pay for the costs

for commencement of suit, and accordingly,

        IT IS HEREBY ORDERED Plaintiff’s Motion For Leave to Proceed in forma pauperis

is GRANTED. Additionally, the Court hereby directs that a copy of the Complaint filed herein,

along with a copy of this Order, be served by the Plaintiff by certified Mail, return receipt requested,

on the Defendant NANCY BERRYHILL, Commissioner, Social Security Administration, the U.S.

Attorney General, and the Assistant U.S. Attorney, without prepayment of fees and costs or security

therefore. The Defendant is Ordered to answer within sixty (60) days from the date of service.

        IT IS SO ORDERED this 7th day of May 2019.




                                                         /s/ Barry A. Bryant
                                                         HON. BARRY A. BRYANT
                                                         U.S. MAGISTRATE JUDGE
